DETAILED ACTION
This action is in response to applicant's preliminary amendment filed 06/24/20.
The examiner acknowledges the amendments to the claims and specification.
Claims 21-44 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 31 is objected to because of the following informalities:  The claim recites “surgicaldevice” and should read as --surgical device--.  Appropriate correction is required.
Claim 34 is objected to because it recites “The surgical device as recited in claim 38”, however claim 38 is directed to “A surgical method” rather than “A surgical device”.  Appropriate correction is required.  For examination purposes claim 34 will be read as --The surgical device as recited in claim 28--.
Claim 35 is objected to because it recites “The surgical device as recited in claim 38”, however claim 38 is directed to “A surgical method” rather than “A surgical device”.  Appropriate correction is required.  For examination purposes claim 35 will be read as --The surgical device as recited in claim 28--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 24-27, 32-33, 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the elongate body" in lines 1-2 and line 4.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be read as --the elongate body portion--.
Claim 24 recites the limitation "the elongate body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be read as --the elongate body portion--.
Claim 25 recites the limitation "the elongate body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be read as --the elongate body portion--.
Claim 32 recites the limitation "the elongate body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be read as --the elongate body portion--.
Claim 32 recites the limitation “the handle member” in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be read as --the handle portion--.
Claim 36 recites the limitation "the elongate body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be read as --the elongate body portion--.
Claims 26-27, 33, 37 are rejected due to their dependency on claims 25, 22, 32, 36, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 24, 28-30, 32, 35, 38, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al., hereinafter “Miller” (U.S. Pub. No. 2008/0281341), as cited in IDS filed 06/24/20.
Regarding claim 21,  Miller discloses a surgical tip device for performing tissue transplantation within an eye (see abstract) comprising: 
an elongate body portion (see Figures 3A-8A; portion including insertion tip 56 and tissue holder 58, distal to sleeve 54) having opposing distal and proximal ends defining an internal channel (formed inside tip 56 between inner wall of insertion tip 56 and tissue holder 58) extending from the distal end to the proximal end configured to enshroud a tissue for transplantation (see Figures 6A-6F), wherein the tissue is held in place within the internal channel when a vacuum pressure is applied to the tissue via fluid present in the internal channel (see paragraphs [0060]-[0062] and Figures 6A-6F), whereby the distal end includes: 
a semi-circular edge tip portion (see distal edge of tissue holder 58 shaped like a semi-circle) configured for insertion into an eye (see Figure 7E and paragraph [0069]); and 
an open region (see distal opening of insertion tip 56) connected to the internal such that tissue within the internal channel is expelled from the open region and injected into the eye when an injection pressure that is opposite in direction to the vacuum pressure is applied to the tissue via the fluid in the internal channel (see Figures 7A-7E and paragraph [0072]).
	Regarding claim 22, Miller discloses the proximal end of the elongate body portion is configured to couple to a handle member (actuator 52; see Figures 3A-3C) wherein the handle member defines a handle internal channel (within vacuum port 62; see paragraph [0060]) in fluid communication with the internal channel of the elongate body portion (within tip 56 where vacuum openings 60 of tissue holder 58 are positioned; see paragraph [0062]) when a proximal end of the elongate body portion is coupled to the handle member. 
	Regarding claim 24, Miller discloses the open region of the distal end of the elongate body portion is defined by an aperture entirely within the distal end of the elongate body portion (see distal opening of insertion tip 56 within distal end; see Figures 3A-8A).
	Regarding claim 28, Miller discloses a surgical device for performing tissue transplantation within an eye comprising:
a hollow handle portion configured to convey a fluid therein (within vacuum port 62; see Figures 3A-3C, paragraph [0060]); and
an injector portion fluidically coupled to the handle portion and defining an internal channel via which the fluid is conveyed, the injector portion comprising:
an elongate body portion (see Figures 3A-8A; portion including insertion tip 56 and tissue holder 58, distal to sleeve 54) having opposing distal and proximal ends defining an internal channel (formed inside tip 56 between inner wall of insertion tip 56 and tissue holder 58) extending from the distal end to the proximal end configured to enshroud a tissue for transplantation (see Figures 6A-6F), wherein the tissue is held in place within the internal channel when a vacuum pressure is applied to the tissue via fluid present in the internal channel (see Figures 7A-7E and paragraph [0072]);
a semi-circular edge tip portion (see distal edge of tissue holder 58 shaped like a semi-circle) defined at the distal end of the elongate body portion configured for insertion into an eye (see Figure 7E and paragraph [0069]);
an open region (see distal opening of insertion tip 56) defined at the distal end of the elongate body portion in fluid communication with the internal channel such that preloaded tissue within the internal channel is expelled from the open region and injected into the eye when an injection pressure that is opposite in direction to the vacuum pressure is applied to the tissue via the fluid in the internal channel (see Figures 7A-7E and paragraph [0072]).
	Regarding claim 29, Miller discloses a syringe pump or other device capable of producing vacuum and pressure coupled to a syringe and configured to regulate the vacuum and insertion pressures (see paragraph [0101]).
	Regarding claim 30, Miller discloses a syringe configured to house a reservoir of the fluid, wherein the syringe is fluidically coupled to the handle portion to convey the fluid between the syringe and the handle portion (see paragraphs [0060], [0101]).
	Regarding claim 32, Miller discloses the handle portion defines a handle internal channel (within vacuum port 62; see paragraph [0060]) in fluid communication with the internal channel of the elongate body portion (within tip 56 where vacuum openings 60 of tissue holder 58 are positioned; see paragraph [0062]) when a proximal end of the elongate body portion is coupled to the handle portion.
	Regarding claim 35, Miller discloses the open region of the distal end of the elongate body portion is defined by an aperture entirely within the distal end of the elongate body portion (see distal opening of insertion tip 56 completely within distal end; see Figures 3A-8A).
	Regarding claim 38, Miller discloses a surgical method for transplanting tissue into an eye comprising: 
vacuuming a sheet of tissue 30 (see Figures 6A-6F) into an aperture of a tip of a surgical injector tool (see Figures 3A-8A; injector tool tip includes insertion tip 56 and tissue holder 58, distal to sleeve 54, and aperture is distal opening of insertion tip 56), wherein the aperture provides a suction force to the sheet of tissue via a fluid (see paragraphs [0060]-[0062] and Figures 6A-6F); 
inserting a semi-circular edge (see distal edge of tissue holder 58 shaped like a semi-circle) of the tip of the injector tool into an implantation area of the eye (see Figure 7E and paragraph [0069]); and 
injecting the sheet of tissue into the implantation area by providing an injection force to the sheet of tissue, via the fluid, that is opposite to the suction force (see Figures 7A-7E and paragraph [0072]).
	Regarding claim 41, Miller discloses the semi-circular edge of the tip includes the aperture entirely within a distal end of tip (see Figure 6F; the edge of the tip including semi-circular tissue holder 58 and insertion tip 56 distal opening are completely positioned within a distal end of tip).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 23, 34, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Pub. No. 2008/0281341) in view of Hughes (U.S. Pat. No. 6,579,256), as cited in IDS filed 06/24/20.
Regarding claims 23, 34, and 44, Miller discloses the claimed invention, as discussed above, except for the elongate body portion defines a longitudinal axis having a middle portion that curves away from the longitudinal axis, or the surgical injector tool includes an injector portion having an elongate portion that defines a longitudinal axis having a middle portion that curves away from the longitudinal axis.
In the same field of art, namely devices and methods for tissue transplantation, Hughes teaches an elongated portion or injector portion (see tube 32 in Figures 10 and 12) defining a longitudinal axis having a middle portion (see curved middle portion) that curves away from the longitudinal axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the elongate body portion with a curved middle portion, as taught by Hughes, to Miller in order to facilitate manipulation of the instrument on the curved walls of the eye (see Hughes; col. 9, lines 45-50). 
Claims 25, 36, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Pub. No. 2008/0281341) in view of Wardle et al., hereinafter “Wardle” (U.S. Pub. No. 2013/0158462).
	Regarding claims 25, 36, and 42,  Miller discloses the claimed invention, as discussed above, except for the distal end of the elongate body has a concave configuration wherein a proximal end portion is steeper than a distal end portion, or wherein the semi-circular edge of the tip has a concave configuration having a proximal end portion steeper than a distal end portion. 
In the same field of art, namely devices and methods for tissue transplantation, Wardle teaches in Figures 11-16 a distal end of an elongate body 108 having a concave configuration wherein a proximal end portion is steeper than a distal end portion (see trough 154 and edge 142 surrounding opening 132 having a proximal portion that is higher than distal portion of edge 142 closer to distal end 134 and creating concave configuration; Figures 11-16), or wherein the semi-circular edge of the tip has a concave configuration having a proximal end portion steeper than a distal end portion (see semi-circular cross section of tip of elongate body as best seen in Figure 12 formed by edge 142 and opening 132, and having a proximal portion of edge 142 that is higher than distal portion of edge 142 close to distal end 134 and creating concave configuration; Figures 11-16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the distal end or edge having a concave configuration as claimed, as taught by Wardle, to Miller since the concave configuration allows a physician to visualize and identify the tissue in the tip device and monitor progress during a procedure (see Wardle; paragraph [0093]). 

Claims 26, 37, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Pub. No. 2008/0281341) in view of Wardle (U.S. Pub. No. 2013/0158462), as applied to claims 25, 36, and 42, and further in view of  Hickingbotham et al., hereinafter “Hickingbotham” (U.S. Pub. No. 2013/0178822), , as cited in IDS filed 06/24/20.
	Regarding claims 26, 37, and 43,  Miller and Wardle disclose the claimed invention, as discussed above, including the aperture having rounded ends (see Miller, Figures 3A-8A; distal opening of insertion tip 56 surrounding nozzle 70 has rounded sides/ends), except for the aperture having a rectangle configuration.
In the same field of art, namely devices and methods for tissue transplantation, Hickingbotham teaches an aperture having a rectangle configuration (see paragraph [0096]: the tip may have a rectangle with curved edges).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aperture to have a rectangle configuration, as taught by Hickingbotham, to Miller and Wardle in order to conform to tissue, or to be sized and shaped to match the tissue sheet for effective delivery (see Hickingbotham; paragraph [0096]). 



Claims 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Pub. No. 2008/0281341) in view of Hickingbotham (U.S. Pub. No. 2013/0178822).
	Regarding claims 27 and 33,  Miller discloses the claimed invention, as discussed above, including that fluid is conveyed between the internal channel of the elongate body portion and the handle internal channel (between tip 56 where vacuum openings 60 of tissue holder 58 are positioned and within vacuum port 62; see paragraphs [0060], [0062]), except for the proximal end of the elongate body portion is configured to detachably couple with a distal end of the handle member, or wherein a distal end portion of the handle member is configured to detachably couple to the proximal end of the elongate body portion of the injector portion.
	In the same field of art, namely devices and methods for tissue transplantation, Hickingbotham teaches a handle portion 4 and an elongate body portion/injector portion 2 being detachably coupled (via endcap 24; see Figure 8; paragraph [0156]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detachably couple the handle portion and elongate body portion/injector portion, as taught by Hickingbotham, to Miller in order to secure or adjust the portions together (Id.) or for disassembly the device for cleaning or replacement of parts. 


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Pub. No. 2008/0281341) in view of Giungo et al., hereinafter “Giungo" (U.S. Patent No. 5,868,728), as cited in IDS filed 06/24/20.
	Regarding claim 31,  Miller discloses the claimed invention, as discussed above, except for the syringe pump is electronically controlled. 
In the same field of art, namely devices and methods for tissue transplantation, Giungo teaches a syringe pump (see col. 4, lines 32-39) capable of producing produce vacuum and pressure coupled to a syringe 20 (see Figure 2) and configured to regulate vacuum and insertion pressures, wherein the syringe pump is electronically controlled (via microprocessor 22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a syringe pump which is electronically controlled, as taught by Giungo, to Miller in order to enhance accuracy and precision in delivery and manipulation of materials in the eye (see Giungo; col. 1, line 66 to col. 2, line 4).

Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Pub. No. 2008/0281341) in view of Aramant et al., hereinafter “Aramant” (U.S. Pat. No. 6,159,218), as cited in IDS filed 06/24/20.
	Regarding claims 39-40,  Miller discloses the claimed invention, as discussed above, except for cutting the sheet into a desired shape for implantation; and coating the cut sheet of tissue with a biodegradable material or with a non-biodegradable material. 
In the same field of art, namely devices and methods for tissue transplantation, Aramant teaches in col. 2, line 66 to col. 3, line 12, cutting a sheet of tissue into a desired shape to fit the size of the chosen nozzle prior to introduction into the nozzle of the implantation instrument, and coating the cut sheet of tissue with a biodegradable material, or liquid alginate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide cut and coat the tissue, as taught by Aramant, in Miller, in order to size it to fit the nozzle and to protect the tissue while it is being manipulated (Id.).  Although Aramant does not teach coating the cut sheet of tissue with a non-biodegradable material, depending on the type of procedure and tissue, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a non-biodegradable material coating in Miller, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 27-35, 38-41, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-10 of U.S. Patent No. 10,729,579.  Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that the application claims are encompassed within the patent claims (see chart below showing application claims having limitations that are found within corresponding patent claims).  Regarding claim 40, the limitation can be found in claim 10 of the patent except for coating the cut sheet of tissue with a non-biodegradable material instead of biodegradable material.  
Depending on the type of procedure and tissue, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a non-biodegradable material coating in the patent claims, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Therefore, the application claims are not patentably distinct from the patent claims.

Application 16/910,388 claims
Patent No. 10,729,579 claims
21
1
22
1
23
1
24
1
25
 
26
 
27
3
28
1, 7
29
7
30
2
31
8
32
1, 7
33
3
34
1
35
1
36
 
37
 
38
9
39
10
40
 
41
9
42
 
43
 
44
1






Claims 25, 36, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-10 of U.S. Patent No. 10,729,579, as applied to claims 24, 35, and 41 above, and further in view of Wardle (U.S. Pub. No. 2013/0158462).  The patent claims encompass application claims 25, 36, 42, except for the distal end of the elongate body has a concave configuration wherein a proximal end portion is steeper than a distal end portion, or wherein the semi-circular edge of the tip has a concave configuration having a proximal end portion steeper than a distal end portion. 
In the same field of art, namely devices and methods for tissue transplantation, Wardle teaches in Figures 11-16 a distal end of an elongate body 108 having a concave configuration wherein a proximal end portion is steeper than a distal end portion (see trough 154 and edge 142 surrounding opening 132 having a proximal portion that is higher than distal portion of edge 142 closer to distal end 134 and creating concave configuration; Figures 11-16), or wherein the semi-circular edge of the tip has a concave configuration having a proximal end portion steeper than a distal end portion (see semi-circular cross section of tip of elongate body as best seen in Figure 12 formed by edge 142 and opening 132, and having a proximal portion of edge 142 that is higher than distal portion of edge 142 close to distal end 134 and creating concave configuration; Figures 11-16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the distal end or edge having a concave configuration as claimed, as taught by Wardle, to the patent claims since the concave configuration allows a physician to visualize and identify the tissue in the tip device and monitor progress during a procedure (see Wardle; paragraph [0093]). 
Therefore, the application claims are not patentably distinct from the patent claims.

Claims 26, 37, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-10 of U.S. Patent No. 10,729,579, and Wardle (U.S. Pub. No. 2013/0158462), as applied to claims 25, 36, and 42, and further in view of Hickingbotham (U.S. Pub. No. 2013/0178822).  The patent claims and Wardle encompass application claims 26, 37, 43, except for the aperture having a rectangle configuration having rounded ends.
In the same field of art, namely devices and methods for tissue transplantation, Hickingbotham teaches an aperture having a rectangle configuration having rounded ends (see paragraph [0096]: the tip may have a rectangle with curved edges).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aperture to have a rectangle configuration, as taught by Hickingbotham, to the patent claims and Wardle in order to conform to tissue, or to be sized and shaped to match the tissue sheet for effective delivery (see Hickingbotham; paragraph [0096]). 
Therefore, the application claims are not patentably distinct from the patent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771